Parker, C. J.,
delivered the opinion of the Court. The tenant defends under a conveyance from one Jonathan Wood, who claimed to act under a license from the Court of Common Pleas, granted in March, 1785, upon an application made to that Court by the administratrix of the estate of Joseph Skinner.
The statute of 1783, c. 32, which authorizes the Courts to grant licenses to executors and administrators to sell the estates of deceased debtors, gives no authority to appoint any stranger to execute that duty. The title set up by the tenant is a statute title, and must be acquired pursuant to the * statute. The [*505] heir at law can be divested only in the mode prescribed by the statute.
The title of the tenant, therefore, fails ; and judgment must be entered for the demandants according to the verdict.